                                         Government          Page 1 of 14
                                           Exhibit
                                         _____________
                                               E




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 1 of 14
                                                             Page 2 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 2 of 14
                                                             Page 3 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 3 of 14
                                                             Page 4 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 4 of 14
                                                             Page 5 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 5 of 14
                                                             Page 6 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 6 of 14
                                                             Page 7 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 7 of 14
                                                             Page 8 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 8 of 14
                                                             Page 9 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 9 of 14
                                                            Page 10 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 10 of 14
                                                            Page 11 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 11 of 14
                                                            Page 12 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 12 of 14
                                                            Page 13 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 13 of 14
                                                            Page 14 of 14




Case 1:18-cv-00102-LCB-JEP Document 24-6 Filed 12/17/18 Page 14 of 14
